Title: John Quincy Adams to Abigail Adams, 20 February 1796
From: Adams, John Quincy
To: Adams, Abigail


          
            My Dear Mother.
            London February 20. 1796.
          
          By the present opportunity, I send you a few pamphets which may give you some entertainment in the perusal, and newspapers from which you will collect the current intelligence. For my own part I have been here so long in idleness that I have almost entirely doff’d the world aside and bad it pass.— You will observe in the papers a pretended preliminary convention for a pacification between France and the Empire, and a subsequent acknowledgment that the paper was a mere forgery to affect the price of stocks, which purpose it answered very efficaciously. In truth all the real appearances at present indicate another campaign, though negotiations are certainly carrying on in secret. There is one symptom of a continuance to the war, which is more powerful than all the rest; it is that neither of the parties is yet totally disabled.
          I shall send you some further articles by Scott, that is by some of my friends who are going with him who will furnish me with a safer opportunity for conveyance than the present.
          I have recently made a little excursion to Cambridge, for the purpose of seeing the Colleges, and was much entertained by my tour. I found it also useful to my health, which without being positively bad, has not been good for some weeks past.— The first month or six weeks after my arrival here was to me a period of considerable

anxiety and occupation. Since then it has been a time of almost total fainéantise: neither of these situations is particularly conducive to health.
          Mrs: Hallowell as you are doubtless informed before this time is dead. Her Daughter is yet very amiable, though I have seen her but two or three times since I have been here.
          Mrs: Copley and her pretty daughters are well. Her Son went out to Boston in November: they have yet no account of his arrival, and are very anxious to hear from him.
          Mrs: Church intends to go out to America in the Spring. Her Husband is to follow her the next year, proposing to make their final settlement there. As he has only seven or eight thousand Sterling a year income, he says he cannot afford to live in England
          I hope to write you more largely by the next opportunity. But at present without having any thing to do, I find it extremely difficult to snatch so much as a quarter of an hour to write ever so short a Letter. Perhaps I may tell you the reason of this at a future day; or perhaps you may guess at it without being told. In the mean time I remain with unabated affection and duty, your Son.
          
            John Q. Adams.
          
        